
	
		II
		111th CONGRESS
		1st Session
		S. 1781
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mrs. Shaheen (for
			 herself, Mr. Brown, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a demonstration program to reduce frequent
		  use of health services by Medicaid beneficiaries with chronic illnesses by
		  providing coordinated care management and community support
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Emergency Department
			 Utilization through Coordination and Empowerment Demonstration Program
			 Act or the REDUCE Demonstration Program.
		2.DefinitionsIn this Act:
			(1)Chronic
			 conditionThe term chronic condition means a chronic
			 medical condition that is life-threatening or may result in permanent
			 disability, including—
				(A)asthma;
				(B)cancer;
				(C)chronic
			 obstructive pulmonary disease;
				(D)congestive heart
			 failure or arrhythmia;
				(E)diabetes;
				(F)HIV/AIDS;
				(G)liver
			 disease;
				(H)post-traumatic
			 stress disorder;
				(I)renal
			 failure;
				(J)rheumatologic
			 disease;
				(K)severe mental
			 illness;
				(L)substance abuse
			 disorder;
				(M)thromboembolic
			 disease;
				(N)traumatic brain
			 injury resulting in cognitive impairment;
				(O)chronic pain;
			 and
				(P)any other chronic
			 medical condition that has been identified by a State and approved by the
			 Secretary for inclusion under the REDUCE demonstration program.
				(2)Frequent user
			 of health servicesThe term frequent user of health
			 services means an individual who uses the emergency department, is
			 admitted to the hospital, or uses other inpatient services frequently.
			(3)MedicaidThe
			 term Medicaid means the Federal and State medical assistance
			 program established under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.).
			(4)Participating
			 StateThe term participating State means a State
			 with an approved application (as described in section 3(b)(1)) that has entered
			 into an agreement with the Secretary to conduct a REDUCE demonstration
			 program.
			(5)REDUCE
			 demonstration programThe term REDUCE demonstration
			 program means a program described in section 3 that is conducted
			 pursuant to an agreement between the Secretary and a participating
			 State.
			(6)Safety net
			 hospitalThe term safety net hospital means a
			 hospital with a low-income utilization rate greater than 25 percent (as defined
			 under section 1923(b)(3) of the Social Security Act (42 U.S.C.
			 1396r–4(b)(3)));
			(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(8)StateThe
			 term State has the meaning given that term for purposes of
			 Medicaid.
			(9)Targeted
			 Medicaid beneficiary
				(A)In
			 GeneralThe term targeted Medicaid beneficiary means
			 an individual who has—
					(i)attained age 19
			 and is eligible for medical assistance under a State plan or waiver under
			 Medicaid;
					(ii)been diagnosed
			 with 2 or more chronic conditions;
					(iii)been identified
			 by a participating State as a frequent user of health services; and
					(iv)been identified
			 by a participating State as likely to benefit from participation in the REDUCE
			 demonstration program (pursuant to the needs-based criteria described in
			 section 3(c)(3)).
					(B)Voluntary
			 ParticipationA targeted Medicaid beneficiary may participate in
			 the REDUCE demonstration program on a voluntary basis and may terminate
			 participation at any time.
				3.REDUCE
			 demonstration program
			(a)In
			 GeneralThe Secretary shall establish the REDUCE demonstration
			 program under which the Secretary shall enter into agreements with States to
			 provide for the development, implementation, and evaluation of innovative
			 approaches to coordinated care management and increased access to community
			 support services for targeted Medicaid beneficiaries in order to reduce
			 hospital admissions and the use of emergency health care services.
			(b)Application and
			 Agreements
				(1)ApplicationA
			 State seeking to participate in the REDUCE demonstration program shall submit
			 to the Secretary, in such form and manner as the Secretary shall require, an
			 application that, in addition to such other information as the Secretary may
			 require, contains—
					(A)a description of
			 the proposed demonstration program, including the information specified in
			 paragraphs (2) through (4) of subsection (c); and
					(B)a plan for
			 ensuring continuity of services for targeted Medicaid beneficiaries who are
			 participating in the program on such date that the demonstration program ceases
			 to be conducted in the State.
					(2)Agreement
					(A)In
			 GeneralNot later than 12 months after the date of enactment of
			 this Act, the Secretary shall enter into agreements with not more than 10
			 States to conduct the REDUCE demonstration program in accordance with the
			 requirements of this section.
					(B)DurationAn
			 agreement entered into by the Secretary and a State to conduct a REDUCE
			 demonstration program shall be for a period of 5 years.
					(c)Demonstration
			 Program Requirements
				(1)Individualized
			 care plans
					(A)In
			 GeneralA REDUCE demonstration program shall be designed to
			 improve the health outcomes for targeted Medicaid beneficiaries participating
			 in the program, reduce hospital admissions and frequent usage of emergency care
			 services, and reduce associated costs under Medicaid by—
						(i)identifying
			 health care providers that provide integration of primary care and behavioral
			 health services through co-location of such services or use of
			 multi-disciplinary integrated treatment teams that work collaboratively to
			 provide comprehensive and evidence-based treatment, rehabilitation, and support
			 services for targeted Medicaid beneficiaries;
						(ii)providing
			 targeted Medicaid beneficiaries with an individualized care plan (developed in
			 consultation with the beneficiary and the beneficiary's support staff, medical
			 care providers, and family) that provides for flexible services that are based
			 on an examination of the beneficiary's individual care needs (as determined
			 through application of needs-based criteria under paragraph (3)); and
						(iii)providing
			 access to a care management team that—
							(I)includes, at a
			 minimum—
								(aa)a
			 physician, physician assistant, or nurse practitioner;
								(bb)a
			 social worker; and
								(cc)a
			 community health worker (as licensed or defined by the participating State);
			 and
								(II)provides health
			 care services, coordination of primary and specialty care, and assistance with
			 social services in a home or shelter setting.
							(B)Physician,
			 physician assistant, or nurse practitionerFor purposes of the
			 care management team described under subparagraph (A)(iii), such team shall
			 include a physician or, if a physician is not available, a physician assistant
			 or nurse practitioner who may provide such health care services as are within
			 their authorized scope of practice (as determined by the participating
			 State).
					(C)Best
			 practicesDelivery of health care services provided pursuant to
			 an individualized care plan (as described in subparagraph (A)(ii)) shall be
			 determined based upon best practices and research regarding—
						(i)effective
			 strategies for improving health outcomes (including behavioral health outcomes)
			 and quality of life; and
						(ii)cost-effective
			 methods for delivery of health care services.
						(2)State plan and
			 projections
					(A)In
			 GeneralA participating State shall provide the Secretary with a
			 proposal for the development and implementation of the REDUCE demonstration
			 program that includes—
						(i)a
			 projection of the number of targeted Medicaid beneficiaries that the State
			 expects to participate in the REDUCE demonstration program; and
						(ii)identification
			 of targeted Medicaid beneficiaries through individual assessment and analysis
			 of data from Medicaid claims, hospital records, or other informational sources
			 to identify beneficiaries that have—
							(I)engaged in
			 frequent use of emergency, inpatient, or crisis services; or
							(II)exhibited
			 identified risk factors that indicate the probability of frequent use of
			 emergency, inpatient, or crisis services;
							(iii)a
			 strategy for outreach to targeted Medicaid beneficiaries to provide
			 individualized health care services in order to reduce hospital admissions and
			 prevent frequent use of emergency, inpatient, or crisis services; and
						(iv)criteria for
			 selection of health care providers (including behavioral health care providers)
			 that have demonstrated their experience and capacity to effectively engage and
			 serve individuals that—
							(I)have been
			 diagnosed with 2 or more chronic conditions; or
							(II)exhibit other
			 risk factors identified by the State.
							(B)GainsharingSubject
			 to approval by the Secretary, a participating State may develop and establish a
			 gainsharing arrangement among health care providers participating in the REDUCE
			 demonstration program to allow such providers to retain a share of any savings
			 generated through the demonstration program in order to encourage improved
			 outcomes and increased efficiency.
					(C)LimitationA
			 participating State may, on a statewide or regional basis, provide for a limit
			 on the total number of targeted Medicaid beneficiaries that may be eligible for
			 services under the REDUCE demonstration program and may establish a waiting
			 list for such services.
					(D)Priority
			 considerations
						(i)In
			 GeneralIn reviewing criteria established by a participating
			 State for selection of health care providers (as described in subparagraph
			 (A)(iv)), the Secretary shall give priority to a State that includes in such
			 selection—
							(I)safety net
			 providers, including public hospitals, federally qualified health centers (as
			 described under section 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
			 1396d(i)(2)(B))), and community mental health centers (as described under
			 section 1861(ff)(3)(B) of such Act (42 U.S.C. 1395x(ff)(3)(B)));
							(II)health provider
			 coalitions that—
								(aa)have
			 a geographic, community-based focus;
								(bb)are
			 based out of—
									(AA)a
			 federally qualified health center;
									(BB)an university or
			 academic medical center;
									(CC)a
			 hospital (including a safety net hospital);
									(DD)a
			 private entity whose purpose is to improve access to community health care
			 services for high-risk individuals and those requiring primary care services;
			 or
									(EE)a
			 similar organization; and
									(cc)have
			 agreements with not less than 2 hospitals, a housing agency, a mental health
			 provider, and not less than 2 primary care physicians within the local
			 community; and
								(III)programs that
			 have demonstrated a capacity to share, combine, and analyze health data for
			 frequent users of health services through data sharing agreements with multiple
			 local health institutions.
							(ii)ReimbursementThe
			 Secretary shall not waive any requirements under title XIX of the Social
			 Security Act relating to services provided by, or reimbursement provided to,
			 federally qualified health centers for purposes of the REDUCE demonstration
			 program. To the extent that participation by a federally qualified health
			 center or safety net hospital in the REDUCE demonstration program requires the
			 center or hospital to provide services that are not covered under the State
			 plan, the participating State shall be required to fully reimburse the center
			 or hospital for the cost of such services.
						(3)Needs-based
			 criteriaA participating State shall establish needs-based
			 criteria for determining the eligibility of individuals for participation in
			 the REDUCE demonstration program. The criteria shall provide for consideration
			 of an individual's medical history, including—
					(A)the number and
			 severity of chronic conditions;
					(B)functional
			 impairments;
					(C)care and support
			 needs;
					(D)any recent
			 patterns of excessive utilization of emergency or inpatient care in a hospital
			 or similar facility; and
					(E)other factors
			 which the State determines are associated with increased hospital admissions or
			 frequent utilization of emergency, inpatient, or crisis services (including
			 housing status and other social determinants of health status).
					(4)Covered
			 services
					(A)In
			 GeneralA participating State shall provide the Secretary with a
			 comprehensive list of services that shall be available to targeted Medicaid
			 beneficiaries under the REDUCE demonstration program. Such services shall be
			 established and targeted to reduce frequent utilization of health services by
			 targeted Medicaid beneficiaries.
					(B)Additional
			 servicesUpon request by the State and subject to approval by the
			 Secretary, a participating State may provide additional services under the
			 demonstration program that are not covered under the State plan upon a showing
			 that such services will reduce avoidable utilization of health services by
			 targeted Medicaid beneficiaries.
					(d)WaiverExcept
			 as provided in subsection (c)(2)(D)(ii), the Secretary may waive such
			 requirements of titles XI, XVIII, and XIX of the Social Security Act as the
			 Secretary determines necessary for a participating State to conduct the REDUCE
			 demonstration program.
			4.Evaluation and
			 Report
			(a)Evaluation
				(1)In
			 GeneralSubject to paragraph (2), the Secretary shall, by grant,
			 contract, or interagency agreement, provide for an evaluation of the REDUCE
			 demonstration programs conducted by participating States under this Act,
			 including an assessment of whether the demonstration programs—
					(A)reduce avoidable
			 hospitalizations or other institutional admissions (including at intermediate
			 care facilities for the mentally retarded or nursing facilities);
					(B)reduce the use of
			 ambulances, hospital emergency health services, detoxification treatments, or
			 emergency mental health services;
					(C)reduce
			 expenditures under the Medicaid program; and
					(D)improve the
			 overall health status and satisfaction of the targeted Medicaid beneficiaries
			 participating in the program (including improvements in housing status and
			 other social determinants of health status).
					(2)Evaluation
			 RequirementsThe evaluation shall be conducted by an entity that
			 has demonstrated experience with care improvement programs. Such evaluation
			 shall be conducted on an ongoing basis throughout the duration of the
			 demonstration program.
				(b)ReportNot
			 later than 12 months after completion of all REDUCE demonstration programs
			 conducted by participating States under this Act, the Secretary shall prepare
			 and submit a final report on the results of the evaluation to Congress that
			 contains recommendations for such legislative and administrative actions as the
			 Secretary determines appropriate to develop additional programs to provide
			 coordinated care for individuals with complex medical and behavioral health
			 conditions and reduce avoidable hospital readmissions and the use of emergency
			 health care services.
			5.Funding
			(a)Manner of
			 PaymentThe Secretary shall pay each participating State a
			 quarterly payment for expenditures for providing a covered service (as
			 specified in section 3(c)(4)) to targeted Medicaid beneficiaries that
			 participate in the REDUCE demonstration program conducted by the State. Such
			 payments shall be made in the same manner as other quarterly payments are made
			 to the State under section 1903(a) of the Social Security Act (42 U.S.C.
			 1396b(a)).
			(b)Matching
			 rateSubject to subsection (c), the Secretary shall pay a
			 participating State for State expenditures described in subsection (a)—
				(1)for fiscal years
			 2011 or 2012, 100 percent of the amount of such expenditures for the fiscal
			 year; and
				(2)for fiscal years
			 2013, 2014, or 2015, 75 percent of the amount of such expenditures for the
			 fiscal year.
				(c)Limitation on
			 fundsThe total amount of payments under this Act shall not
			 exceed $150,000,000 for the period of fiscal years 2011 through 2015.
			(d)Appropriation
				(1)In
			 GeneralOut of any funds in the Treasury not otherwise
			 appropriated, there is appropriated to the Secretary to carry out this Act,
			 $150,000,000 for the period of fiscal years 2011 through 2015, of which
			 $15,000,000 shall be used for the evaluation required under section 4.
				(2)Budget
			 AuthorityThis Act constitutes budget authority in advance of
			 appropriations Acts and represents the obligation of the Secretary to provide
			 for the payment of amounts provided under this Act.
				
